746 So. 2d 546 (1999)
Katina Irene SIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 98-04381.
District Court of Appeal of Florida, Second District.
December 10, 1999.
James Marion Moorman, Public Defender, and Douglas S. Connor, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Sr. Assistant Attorney General, Tampa, for Appellee.
*547 SALCINES, Judge.
Katina Irene Sims appeals the sentences and order of restitution imposed after she entered a plea of no contest to numerous drug offenses. The sentences are affirmed; however, the trial court erred when it ordered Sims to pay $1,022.31 in restitution to the State of Florida for the supervision costs of her unsuccessful probation and community control. The State does not qualify as a victim for payment of restitution pursuant to section 775.089(1)(c), Florida Statutes (1997). See Rodriguez v. State, 691 So. 2d 568, 569 (Fla. 2d DCA 1997). Accordingly, we direct the trial court to strike the order of restitution.
Further, the record before this court does not contain an order of revocation of probation specifying which conditions of probation were violated. Although we affirm the revocation of Sims' probation, we must remand for the trial court to enter a written order specifying the conditions violated. See Watson v. State, 718 So. 2d 253, 254 (Fla. 2d DCA 1998).
Affirmed in part; reversed and remanded in part with directions.
THREADGILL, A.C.J., and GREEN, J., Concur.